Citation Nr: 0844997	
Decision Date: 12/31/08    Archive Date: 01/07/09	

DOCKET NO.  05-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the rating reduction from 100 percent to 20 percent 
for the postoperative residuals of prostate cancer, effective 
on September 1, 2002, was proper, and entitlement to an 
evaluation in excess of 20 percent thereafter.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That rating decision implemented an 
earlier November 2001 proposed rating deduction from the 
100 percent schedular evaluation which was assigned pursuant 
to 38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2007).  

The June 2002 rating reduction was initially to zero percent, 
but the post-reduction schedular evaluation was subsequently 
raised, during the pendency of the appeal, first to 
10 percent, and later to 20 percent, effective from the date 
of the original reduction in September 2002.  

It is specifically noted that Diagnostic Code 7528 provides 
that a 100 percent evaluation shall continue following 
cessation of specified treatment for cancer for a period of 
six months, and that subsequent reductions are subject to the 
provisions of 38 C.F.R. § 3.105(e) (2007), which provides 
procedural guidelines for schedular rating reductions.  
Because the veteran disagreed with the rating reduction 
decision, the issue in this appeal is not simply entitlement 
to an evaluation in excess of 20 percent, but is the 
propriety of the rating reduction itself, and then the 
propriety of the 20 percent evaluation throughout the 
pendency of this appeal from September 1, 2002, until 
present.  

This case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  




REMAND

At no time during the pendency of this appeal has the RO 
issued a Statement of the Case which addresses the issue of 
the propriety of the rating reduction from 100 percent (as 
opposed to a claim for an increased evaluation).  In 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999), 
this alone is grounds for remand for correction of a 
procedural defect.  38 C.F.R. § 19.9(a) (2007).  

The April 2003 rating decision which granted the veteran a 
post-reduction rating increase from noncompensable to 
10 percent, and the April 2004 rating decision which granted 
the veteran a post-reduction increase from 10 to 20 percent 
(all effective from September 1, 2002) each relied on a 
January 2003 VA genitourinary examination, which appears to 
have been adequate for rating purposes, and within a 
reasonable period after the conduct of this examination.  
However, it is now December 2008, and the representative has 
strenuously argued that an examination that is nearly six 
years old cannot serve as an adequate clinical basis to 
determine the proper evaluation for prostate cancer 
postoperative residuals through the present time.  The Board 
concurs.  The veteran has more recently submitted written 
statements arguing that he satisfies the schedular criteria 
for higher evaluations under voiding dysfunction or urinary 
frequency under 38 C.F.R. § 4.115a (2007).  The case must be 
remanded for completion of a contemporaneous genitourinary 
examination, and for collection of up-to-date treatment 
records, either private and/or VA.  

At no time during the pendency of the appeal has the veteran 
been provided with VCAA notice which complies with the 
specificity requirements regarding claims for increase in 
accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This too may be remedied on remand.  

Finally, in his initial April 2003 substantive appeal, the 
veteran requested a Travel Board hearing before a Veterans 
Law Judge.  In April 2004, the veteran specified that he 
would be satisfied to have such hearing with a Veterans Law 
Judge by video conference.  However, in his most recent 
substantive appeal of May 2005, the veteran reported that he 
did not want a hearing before a Veterans Law Judge.  This 
also may be clarified on remand.  

For these reasons and bases, the case is REMANDED to the RO 
for the following action:  

1.  The veteran should be provided with 
VCAA notice which adequately advises him 
of the evidence necessary to both 
substantiate a claim that the rating 
reduction was improper, and also of the 
evidence necessary to substantiate a 
claim for increase for the postoperative 
residuals of prostate cancer.  Such 
notice should include a general 
discussion of the procedural due process 
requirements for rating reductions at 
38 C.F.R. § 3.105(e) (along with a copy 
of that regulation), and should also 
include a discussion of the schedular 
evaluations available for his 
postoperative cancer with reference to 
38 C.F.R. § 4.115a ratings of the 
genitourinary system-dysfunctions (and 
should also simply include a copy of that 
entire section from renal dysfunction 
through urinary tract infection (pages 
430 through 433 of the current volume of 
38 C.F.R. Parts 0 to 17.  

Together with adequate VCAA notice, the 
RO should request the veteran to identify 
any private and VA medical treatment he 
has received for his postoperative 
prostate cancer at any time during the 
pendency of the appeal, and ask him to 
produce all private records or to return 
completed medical release forms for the 
RO to assist him in the collection of 
such evidence.  It does appear from the 
record that the veteran's initial 
treatment for prostate cancer was 
private, and the last VA examination on 
file from January 2003, and it is unclear 
whether he has received any ongoing care 
or treatment from VA at any time.  Based 
upon the veteran's responses, the RO 
should collect any private medical 
evidence for which the veteran returns 
properly completely completed medical 
release forms, and the RO should collect 
any and all records of the veteran's 
treatment with VA for any purpose during 
the pendency of this appeal which are not 
already on file.  All records and 
evidence obtained should be added to the 
claims folder.  

Additionally, the RO should point out 
that the veteran initially requested a 
Travel Board hearing, later amended that 
to include a video conference hearing, 
but most recently in May 2005 submitted a 
VA Form 9 indicating that he did not want 
a Board hearing of any kind.  He should 
be requested to clarify whether, or not, 
he continues to want some form of hearing 
either at the RO or before a Veterans Law 
Judge.  If he desires a hearing, action 
should be taken to schedule one, but all 
development in this remand must be 
accomplished prior to the conduct of any 
hearing with a Veteran's Law Judge.  

2.  After completing the above 
development, the RO should schedule the 
veteran for a VA genitourinary 
examination by a qualified medical 
doctor.  The claims folder, including any 
evidence collected from the above 
development, must be provided to the 
physician for review in conjunction with 
the examination.  A current examination 
for all postoperative residuals of 
prostate cancer should be conducted, 
including an evaluation of any renal 
voiding dysfunction, urinary frequency, 
obstructive voiding, or urinary tract 
infection.  The examination must speak to 
the schedular criteria listed at 
38 C.F.R. § 4.115a.  The report of 
examination must be adequate for rating 
purposes.  In addition to reporting 
current symptoms, the physician must 
review the clinical record to provide a 
discussion of whether there have been 
change in overall symptoms at all times 
during the pendency of this appeal from 
September 2002 until present.  

4.  After completing the above 
development, the RO should again consider 
the pending issues of whether the rating 
reduction from 100 percent was 
procedurally correct, and whether an 
evaluation in excess of 20 percent is 
warranted at any time during the pendency 
of this appeal from September 2002 
forward, including consideration of 
possible staged ratings during this 
lengthy period.  If the decision is not 
to the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of VCAA 
compliance, the development requested in 
this remand, the propriety of the rating 
reduction from 100 percent, and they must 
be offered an opportunity to respond.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

